Exhibit 10.3

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the Grant
Date set forth on the signature page hereof, is entered into by and between
Hertz Global Holdings, Inc., a Delaware corporation (the “Company”), and the
individual whose name is set forth on on the participant section of the
signature page hereof (the “Participant”).

 


1.  GRANT OF RESTRICTED STOCK UNITS.  THE COMPANY HEREBY EVIDENCES AND CONFIRMS
ITS GRANT TO THE PARTICIPANT, EFFECTIVE AS OF THE GRANT DATE, OF THE NUMBER OF
RESTRICTED STOCK UNITS (THE “RESTRICTED STOCK UNITS”) SET FORTH ON THE SIGNATURE
PAGE HEREOF.  THIS AGREEMENT IS SUBORDINATE TO, AND THE TERMS AND CONDITIONS OF
THE RESTRICTED STOCK UNITS GRANTED HEREUNDER ARE SUBJECT TO, THE TERMS AND
CONDITIONS OF THE HERTZ GLOBAL HOLDINGS, INC. 2008 OMNIBUS INCENTIVE PLAN (THE
“PLAN”), WHICH ARE INCORPORATED BY REFERENCE HEREIN.  IF THERE IS ANY
INCONSISTENCY BETWEEN THE TERMS HEREOF AND THE TERMS OF THE PLAN, THE TERMS OF
THE PLAN SHALL GOVERN.  ANY CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITION
SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN.


 


2.  VESTING OF RESTRICTED STOCK UNITS.


 


(A)  VESTING.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 2, THE RESTRICTION
PERIOD APPLICABLE TO THE RESTRICTED STOCK UNITS SHALL LAPSE, IF AT ALL, ON THE
DATES (EACH A “VESTING DATE”) AND IN THE PERCENTAGES SET FORTH ON THE SIGNATURE
PAGE HEREOF, SUBJECT TO THE CONTINUED EMPLOYMENT OF THE PARTICIPANT BY THE
COMPANY OR ANY SUBSIDIARY THEREOF THROUGH EACH SUCH VESTING DATE.


 


(B)  TERMINATION OF EMPLOYMENT.


 


(I)  DEATH OR DISABILITY.  IF THE PARTICIPANT’S EMPLOYMENT IS TERMINATED DUE TO
DEATH OR DISABILITY, THE RESTRICTION PERIOD SHALL LAPSE IMMEDIATELY UPON SUCH
TERMINATION WITH RESPECT TO A PORTION OF THE RESTRICTED STOCK UNITS EQUAL TO THE
NUMBER OF RESTRICTED STOCK UNITS THAT WOULD HAVE VESTED ON THE NEXT FOLLOWING
VESTING DATE (ASSUMING THE PARTICIPANT’S EMPLOYMENT HAD CONTINUED THROUGH SUCH
VESTING DATE) MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS ELAPSED SINCE (X) THE GRANT DATE, IF THE TERMINATION OCCURS PRIOR TO THE
FIRST VESTING DATE, OR (Y) THE MOST RECENT PRIOR VESTING DATE, IF THE
TERMINATION OCCURS AFTER THE FIRST VESTING DATE, AND THE DENOMINATOR OF WHICH IS
365.  SUCH RESTRICTED STOCK UNITS SHALL BE SETTLED AS PROVIDED IN SECTION 3. 
ANY RESTRICTED STOCK UNITS STILL SUBJECT TO RESTRICTION AFTER GIVING EFFECT TO
THE PRECEDING SENTENCE SHALL IMMEDIATELY BE FORFEITED AND CANCELED EFFECTIVE AS
OF THE DATE OF THE PARTICIPANT’S TERMINATION.

 

1

--------------------------------------------------------------------------------



 


(II)  ANY OTHER REASON.  IF THE PARTICIPANT’S EMPLOYMENT TERMINATES (WHETHER BY
THE PARTICIPANT OR THE COMPANY OR A SUBSIDIARY) FOR ANY REASON OTHER THAN DEATH
OR DISABILITY, ANY OUTSTANDING RESTRICTED STOCK UNITS SHALL IMMEDIATELY BE
FORFEITED AND CANCELED EFFECTIVE AS OF THE DATE OF THE PARTICIPANT’S
TERMINATION.


 


(C)  CHANGE IN CONTROL.


 


(I)  IN THE EVENT OF A CHANGE IN CONTROL, THE RESTRICTION PERIOD APPLICABLE TO
ANY OUTSTANDING RESTRICTED STOCK UNITS SHALL LAPSE IMMEDIATELY PRIOR TO SUCH
CHANGE IN CONTROL AND SHALL SETTLED AS SET FORTH IN SECTION 3.


 


(II)  NOTWITHSTANDING SECTION 2(C)(I), NO CANCELLATION, TERMINATION, LAPSE OF
RESTRICTION PERIOD OR SETTLEMENT OR OTHER PAYMENT SHALL OCCUR WITH RESPECT TO
THE RESTRICTED STOCK UNITS IF THE COMMITTEE (AS CONSTITUTED IMMEDIATELY PRIOR TO
THE CHANGE IN CONTROL) REASONABLY DETERMINES, IN GOOD FAITH, PRIOR TO THE CHANGE
IN CONTROL THAT THE RESTRICTED STOCK UNITS SHALL BE HONORED OR ASSUMED OR NEW
RIGHTS SUBSTITUTED THEREFOR BY AN ALTERNATIVE AWARD, IN ACCORDANCE WITH THE
TERMS OF SECTION 9.2 OF THE PLAN.


 


(D)  COMMITTEE DISCRETION.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT
TO THE CONTRARY, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY ACCELERATE THE
VESTING WITH RESPECT TO ANY RESTRICTED STOCK UNITS UNDER THIS AGREEMENT, AT SUCH
TIMES AND UPON SUCH TERMS AND CONDITIONS AS THE COMMITTEE SHALL DETERMINE.


 


3.  SETTLEMENT OF RESTRICTED STOCK UNITS.  SUBJECT TO SECTION 9(G), NOT LATER
THAN 30 DAYS AFTER THE LAPSE OF THE RESTRICTION PERIOD WITH RESPECT TO ANY
RESTRICTED STOCK UNITS, THE COMPANY SHALL ISSUE TO THE PARTICIPANT ONE SHARE OF
COMMON STOCK UNDERLYING EACH RESTRICTED STOCK UNIT AS TO WHICH THE RESTRICTION
PERIOD HAS LAPSED, OR, IF THE COMMITTEE SO DETERMINES IN ITS SOLE DISCRETION, AN
AMOUNT IN CASH EQUAL TO THE FAIR MARKET VALUE OF SUCH SHARES OF COMMON STOCK OR
ANY COMBINATION OF SHARES OF COMMON STOCK AND CASH HAVING AN AGGREGATE FAIR
MARKET VALUE EQUAL TO SUCH SHARES OF COMMON STOCK.  UPON ISSUANCE, SUCH SHARES
OF COMMON STOCK MAY BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE
ALIENATED OR HYPOTHECATED IN COMPLIANCE WITH APPLICABLE LAW, THIS AGREEMENT AND
ANY OTHER AGREEMENT TO WHICH SUCH SHARES ARE SUBJECT.  THE PARTICIPANT’S
SETTLEMENT RIGHTS PURSUANT TO THIS AGREEMENT SHALL BE NO GREATER THAN THE RIGHT
OF ANY UNSECURED GENERAL CREDITOR OF THE COMPANY.


 


4.  FORFEITURE.  NOTWITHSTANDING ANYTHING IN THE PLAN OR THIS AGREEMENT TO THE
CONTRARY, IF, DURING THE COVERED PERIOD, THE PARTICIPANT ENGAGES IN WRONGFUL
CONDUCT, THEN ANY RESTRICTED STOCK UNITS FOR WHICH THE RESTRICTION PERIOD HAS
NOT THEN LAPSED SHALL AUTOMATICALLY TERMINATE AND BE CANCELED UPON THE DATE ON
WHICH THE PARTICIPANT FIRST ENGAGED IN SUCH WRONGFUL CONDUCT.  IF THE
PARTICIPANT ENGAGES IN WRONGFUL CONDUCT OR IF THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED FOR CAUSE, THE PARTICIPANT SHALL PAY TO THE

 

2

--------------------------------------------------------------------------------



 


COMPANY IN CASH ANY RESTRICTION-BASED FINANCIAL GAIN THE PARTICIPANT REALIZED
FROM THE LAPSE OF THE RESTRICTION PERIOD APPLICABLE TO ALL OR A PORTION OF THE
RESTRICTED STOCK UNITS WITH RESPECT TO WHICH THE RESTRICTION PERIOD LAPSED
WITHIN THE WRONGFUL CONDUCT PERIOD.  BY ENTERING INTO THIS AGREEMENT, THE
PARTICIPANT HEREBY CONSENTS TO AND AUTHORIZES THE COMPANY AND THE SUBSIDIARIES
TO DEDUCT FROM ANY AMOUNTS PAYABLE BY SUCH ENTITIES TO THE PARTICIPANT ANY
AMOUNTS THE PARTICIPANT OWES TO THE COMPANY UNDER THIS SECTION 4 TO THE EXTENT
PERMITTED BY LAW.  THIS RIGHT OF SET-OFF IS IN ADDITION TO ANY OTHER REMEDIES
THE COMPANY MAY HAVE AGAINST THE PARTICIPANT FOR THE PARTICIPANT’S BREACH OF
THIS SECTION 4.  THE PARTICIPANT’S OBLIGATIONS UNDER THIS SECTION 4 SHALL BE
CUMULATIVE (BUT NOT DUPLICATIVE) OF ANY SIMILAR OBLIGATIONS THE PARTICIPANT HAS
UNDER THE PLAN, THIS AGREEMENT, ANY COMPANY POLICY, STANDARD OR CODE (INCLUDING,
WITHOUT LIMITATION, THE COMPANY’S STANDARDS OF BUSINESS CONDUCT), OR ANY OTHER
AGREEMENT WITH THE COMPANY OR ANY SUBSIDIARY.


 


5.  EFFECT OF FINANCIAL RESTATEMENTS.  IN THE EVENT THAT THE PARTICIPANT COMMITS
MISCONDUCT, FRAUD OR GROSS NEGLIGENCE (WHETHER OR NOT SUCH MISCONDUCT, FRAUD OR
GROSS NEGLIGENCE IS DEEMED OR COULD BE DEEMED TO BE AN EVENT CONSTITUTING CAUSE)
AND AS A RESULT OF, OR IN CONNECTION WITH, SUCH MISCONDUCT, FRAUD OR GROSS
NEGLIGENCE THE COMPANY RESTATES ANY OF ITS FINANCIAL STATEMENTS, THEN THE
COMMITTEE MAY REQUIRE ANY OR ALL OF THE FOLLOWING:


 


(A)  THAT THE PARTICIPANT FORFEIT SOME OR ALL OF THE RESTRICTED STOCK UNITS
SUBJECT TO THIS AGREEMENT HELD BY THE PARTICIPANT AT THE TIME OF SUCH
RESTATEMENT,


 


(B)  THAT THE PARTICIPANT FORFEIT (OR PAY TO THE COMPANY) SOME OR ALL OF THE
CASH OR SHARES OF COMMON STOCK HELD BY THE PARTICIPANT AT THE TIME OF SUCH
RESTATEMENT THAT HAD BEEN RECEIVED IN SETTLEMENT OF RESTRICTED STOCK UNITS
SUBJECT TO THIS AGREEMENT DURING THE TWELVE-MONTH PERIOD PRIOR TO THE FINANCIAL
RESTATEMENT (OR SUCH OTHER PERIOD AS DETERMINED BY THE COMMITTEE), AND


 


(C)  THAT THE PARTICIPANT PAY TO THE COMPANY IN CASH ALL OR A PORTION OF THE
PROCEEDS THAT THE PARTICIPANT REALIZED FROM THE SALE OF SHARES OF COMMON STOCK
THAT HAD BEEN RECEIVED IN SETTLEMENT OF ANY RESTRICTED STOCK UNITS SUBJECT TO
THIS AGREEMENT WITHIN THE PERIOD COMMENCING TWELVE MONTHS PRIOR TO THE FINANCIAL
RESTATEMENT (OR SUCH OTHER PERIOD AS DETERMINED BY THE COMMITTEE).


 


6.  ISSUANCE OF SHARES.


 


(A)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE PARTICIPANT MAY
NOT SELL THE SHARES OF COMMON STOCK ACQUIRED UPON VESTING OF THE RESTRICTED
STOCK UNITS UNLESS SUCH SHARES ARE REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR, IF SUCH SHARES ARE NOT THEN SO
REGISTERED, SUCH SALE WOULD BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.  THE SALE OF SUCH SHARES MUST

 

3

--------------------------------------------------------------------------------



 


ALSO COMPLY WITH OTHER APPLICABLE LAWS AND REGULATIONS GOVERNING THE COMMON
STOCK AND PARTICIPANT MAY NOT SELL THE SHARES OF COMMON STOCK IF THE COMPANY
DETERMINES THAT SUCH SALE WOULD NOT BE IN MATERIAL COMPLIANCE WITH SUCH LAWS AND
REGULATIONS.


 


(B)  THE SHARES OF COMMON STOCK ISSUED IN SETTLEMENT OF THE RESTRICTED STOCK
UNITS SHALL BE REGISTERED IN THE PARTICIPANT’S NAME, OR, IF APPLICABLE, IN THE
NAMES OF THE PARTICIPANT’S HEIRS OR ESTATE.  IN THE COMPANY’S DISCRETION, SUCH
SHARES MAY BE ISSUED EITHER IN CERTIFICATED FORM OR IN UNCERTIFICATED, BOOK
ENTRY FORM.  THE CERTIFICATE OR BOOK ENTRY ACCOUNT SHALL BEAR SUCH RESTRICTIVE
LEGENDS OR RESTRICTIONS AS THE COMPANY, IN ITS SOLE DISCRETION, SHALL REQUIRE. 
IF DELIVERED IN CERTIFICATE FORM, THE COMPANY MAY DELIVER A SHARE CERTIFICATE TO
THE PARTICIPANT, OR DELIVER SHARES ELECTRONICALLY OR IN CERTIFICATE FORM TO THE
PARTICIPANT’S DESIGNATED BROKER ON THE PARTICIPANT’S BEHALF.  IF THE PARTICIPANT
IS DECEASED (OR IF DISABLED AND IF NECESSARY) AT THE TIME THAT A DELIVERY OF
SHARE CERTIFICATES IS TO BE MADE, THE CERTIFICATES WILL BE DELIVERED TO THE
PARTICIPANT’S ESTATE, EXECUTOR, ADMINISTRATOR, LEGALLY AUTHORIZED GUARDIAN OR
PERSONAL REPRESENTATIVE (AS APPLICABLE).


 


(C)  THE GRANT OF THE RESTRICTED STOCK UNITS AND ISSUANCE OF SHARES OF COMMON
STOCK UPON SETTLEMENT OF THE RESTRICTED STOCK UNITS WILL BE SUBJECT TO AND IN
COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF FEDERAL, STATE OR FOREIGN LAW
WITH RESPECT TO SUCH SECURITIES.  NO SHARES OF COMMON STOCK MAY BE ISSUED
HEREUNDER IF THE ISSUANCE OF SUCH SHARES WOULD CONSTITUTE A VIOLATION OF ANY
APPLICABLE FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR OTHER LAW OR REGULATIONS
OR THE REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON WHICH THE COMMON
STOCK MAY THEN BE LISTED.  THE INABILITY OF THE COMPANY TO OBTAIN FROM ANY
REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY THE
COMPANY’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE OF ANY SHARES
SUBJECT TO THE RESTRICTED STOCK UNITS SHALL RELIEVE THE COMPANY OF ANY LIABILITY
IN RESPECT OF THE FAILURE TO ISSUE SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO THE SETTLEMENT OF THE
RESTRICTED STOCK UNITS, THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY ANY
QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE WITH
ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY REPRESENTATION OR WARRANTY WITH
RESPECT THERETO AS MAY BE REQUESTED BY THE COMPANY.


 


(D)  THE COMPANY WILL NOT BE REQUIRED TO ISSUE FRACTIONAL SHARES OF COMMON STOCK
UPON SETTLEMENT OF THE RESTRICTED STOCK UNITS.


 


(E)  THE COMPANY MAY POSTPONE THE ISSUANCE AND DELIVERY OF ANY SHARES OF COMMON
STOCK PROVIDED FOR UNDER THIS AGREEMENT FOR SO LONG AS THE COMPANY DETERMINES TO
BE NECESSARY OR ADVISABLE TO SATISFY THE FOLLOWING: (1) THE COMPLETION OR
AMENDMENT OF ANY REGISTRATION OF SUCH SHARES OR SATISFACTION OF ANY EXEMPTION
FROM REGISTRATION UNDER ANY SECURITIES LAW, RULE, OR REGULATION; (2) COMPLIANCE
WITH ANY REQUESTS FOR REPRESENTATIONS; AND RECEIPT OF PROOF SATISFACTORY TO THE
COMPANY THAT A PERSON SEEKING SUCH SHARES ON THE PARTICIPANT’S BEHALF UPON THE
PARTICIPANT’S DISABILITY (IF

 

4

--------------------------------------------------------------------------------



 


NECESSARY), OR UPON THE PARTICIPANT’S ESTATE’S BEHALF AFTER THE DEATH OF THE
PARTICIPANT, IS APPROPRIATELY AUTHORIZED.


 


7.  PARTICIPANT’S RIGHTS WITH RESPECT TO THE RESTRICTED STOCK UNITS.


 


(A)  RESTRICTIONS ON TRANSFERABILITY.  THE RESTRICTED STOCK UNITS GRANTED HEREBY
MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR
HYPOTHECATED OTHER THAN WITH THE CONSENT OF THE COMPANY OR BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION TO THE ESTATE OF THE PARTICIPANT UPON THE
PARTICIPANT’S DEATH; PROVIDED THAT ANY SUCH PERMITTED TRANSFEREE SHALL
ACKNOWLEDGE AND AGREE IN WRITING, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT AND THE PLAN AS IF SUCH
BENEFICIARY OR THE ESTATE WERE THE PARTICIPANT.  ANY ATTEMPT BY THE PARTICIPANT,
DIRECTLY OR INDIRECTLY, TO OFFER, TRANSFER, SELL, PLEDGE, HYPOTHECATE OR
OTHERWISE DISPOSE OF ANY RESTRICTED STOCK UNITS OR ANY INTEREST THEREIN OR ANY
RIGHTS RELATING THERETO WITHOUT COMPLYING WITH THE PROVISIONS OF THE PLAN AND
THIS AGREEMENT, INCLUDING THIS SECTION 7(A), SHALL BE VOID AND OF NO EFFECT. 
THE COMPANY WILL NOT BE REQUIRED TO RECOGNIZE ON ITS BOOKS ANY ACTION TAKEN IN
CONTRAVENTION OF THESE RESTRICTIONS.


 


(B)  NO RIGHTS AS STOCKHOLDER.  THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS AS A
STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES OF COMMON STOCK
CORRESPONDING TO THE RESTRICTED STOCK UNITS GRANTED HEREBY UNLESS AND UNTIL
SHARES OF COMMON STOCK ARE ISSUED TO THE PARTICIPANT IN RESPECT THEREOF.


 


8.  ADJUSTMENT IN CAPITALIZATION.  IN THE EVENT OF ANY ADJUSTMENT EVENT
AFFECTING THE COMMON STOCK, THE COMMITTEE SHALL MAKE AN EQUITABLE AND
PROPORTIONATE ANTI-DILUTION ADJUSTMENT TO OFFSET ANY RESULTANT CHANGE IN THE
PRE-SHARE PRICE OF THE COMMON STOCK AND PRESERVE THE INTRINSIC VALUE OF ANY
AWARDS GRANTED UNDER THE PLAN.  SUCH MANDATORY ADJUSTMENT MAY INCLUDE A CHANGE
IN ANY OR ALL OF THE NUMBER AND KIND OF SHARES OF COMMON STOCK OR OTHER EQUITY
INTERESTS UNDERLYING THE RESTRICTED STOCK UNITS.  IN ADDITION, THE COMMITTEE MAY
MAKE PROVISIONS FOR A CASH PAYMENT TO A PARTICIPANT OR A PERSON WHO HAS AN
OUTSTANDING AWARD IN SUCH EVENT.  THE NUMBER OF SHARES OF COMMON STOCK OR OTHER
EQUITY INTERESTS UNDERLYING THE RESTRICTED STOCK UNITS SHALL BE ROUNDED TO THE
NEAREST WHOLE NUMBER.  ANY SUCH ADJUSTMENT SHALL BE CONSISTENT WITH SECTION
162(M) OF THE CODE TO THE EXTENT THE RESTRICTED STOCK UNITS ARE SUBJECT TO SUCH
SECTION OF THE CODE AND SHALL NOT RESULT IN ADVERSE TAX CONSEQUENCES TO THE
PARTICIPANT UNDER SECTION 409A OF THE CODE.


 


9.  MISCELLANEOUS.


 


(A)  BINDING EFFECT; BENEFITS.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.  NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR
SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT
OR THEIR RESPECTIVE SUCCESSORS OR

 

5

--------------------------------------------------------------------------------



 


ASSIGNS ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF ANY
AGREEMENT OR ANY PROVISION CONTAINED HEREIN.


 


(B)  ASSIGNABILITY.  NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY, OBLIGATION OR
LIABILITY ARISING HEREUNDER OR BY REASON HEREOF SHALL BE ASSIGNABLE BY THE
COMPANY OR THE PARTICIPANT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


 


(C)  NO RIGHT TO CONTINUED EMPLOYMENT.  NOTHING IN THE PLAN OR THIS AGREEMENT
SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO TERMINATE THE PARTICIPANT’S EMPLOYMENT AT ANY TIME, OR CONFER
UPON THE PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES (REGARDLESS OF WHETHER SUCH TERMINATION RESULTS IN (1) THE
FAILURE OF ANY AWARD TO VEST; (2) THE FORFEITURE OF ANY UNVESTED OR VESTED
PORTION OF ANY AWARD; AND/OR (3) ANY OTHER ADVERSE EFFECT ON THE INDIVIDUAL’S
INTERESTS UNDER THE PLAN).  NOTHING IN THE PLAN OR THIS AGREEMENT SHALL CONFER
ON THE PARTICIPANT THE RIGHT TO RECEIVE ANY FUTURE AWARDS UNDER THE PLAN.


 


(D)  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE
GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
GIVEN IF DELIVERED PERSONALLY OR SENT BY CERTIFIED OR EXPRESS MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, OR BY ANY RECOGNIZED INTERNATIONAL
EQUIVALENT OF SUCH DELIVERY, TO THE COMPANY OR THE PARTICIPANT, AS THE CASE MAY
BE, AT THE FOLLOWING ADDRESSES OR TO SUCH OTHER ADDRESS AS THE COMPANY OR THE
PARTICIPANT, AS THE CASE MAY BE, SHALL SPECIFY BY NOTICE TO THE OTHER:


 

If to the Company, to it at:

 

Hertz Global Holdings, Inc.

c/o The Hertz Corporation

225 Brae Boulevard

Park Ridge, New Jersey  07656

Attention: General Counsel

Fax: (201) 594-3122

 

If to the Participant, to the Participant at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Participant.

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

 


(E)  AMENDMENT.  THIS AGREEMENT MAY BE AMENDED FROM TIME TO TIME BY THE
COMMITTEE IN ITS DISCRETION; PROVIDED, HOWEVER, THAT THIS AGREEMENT MAY NOT BE
MODIFIED

 

6

--------------------------------------------------------------------------------



 


IN A MANNER THAT WOULD HAVE A MATERIALLY ADVERSE EFFECT ON THE RESTRICTED STOCK
UNITS AS DETERMINED IN THE DISCRETION OF THE COMMITTEE, EXCEPT AS PROVIDED IN
THE PLAN, OR IN ANY OTHER WRITTEN DOCUMENT SIGNED BY THE PARTICIPANT AND THE
COMPANY.  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED ORALLY.


 


(F)  INTERPRETATION.  THE COMMITTEE SHALL HAVE FULL POWER AND DISCRETION TO
CONSTRUE AND INTERPRET THE PLAN (AND ANY RULES AND REGULATIONS ISSUED
THEREUNDER) AND THIS AWARD.  ANY DETERMINATION OR INTERPRETATION BY THE
COMMITTEE UNDER OR PURSUANT TO THE PLAN OR THIS AWARD SHALL BE FINAL AND BINDING
AND CONCLUSIVE ON ALL PERSONS AFFECTED HEREBY.


 


(G)  TAX WITHHOLDING. THE COMPANY SHALL HAVE THE RIGHT AND POWER TO DEDUCT FROM
ALL AMOUNTS PAID TO THE PARTICIPANT IN CASH OR SHARES (WHETHER UNDER THE PLAN OR
OTHERWISE) OR TO REQUIRE THE PARTICIPANT TO REMIT TO THE COMPANY PROMPTLY UPON
NOTIFICATION OF THE AMOUNT DUE, AN AMOUNT (WHICH MAY INCLUDE SHARES OF COMMON
STOCK) TO SATISFY THE MINIMUM FEDERAL, STATE OR LOCAL OR FOREIGN TAXES OR OTHER
OBLIGATIONS REQUIRED BY LAW TO BE WITHHELD WITH RESPECT THERETO WITH RESPECT TO
THE RESTRICTED STOCK UNITS.  NO SHARES OF COMMON STOCK SHALL BE ISSUED UNLESS
AND UNTIL ARRANGEMENTS SATISFACTORY TO THE COMMITTEE SHALL HAVE BEEN MADE TO
SATISFY THE STATUTORY MINIMUM WITHHOLDING TAX OBLIGATIONS APPLICABLE WITH
RESPECT TO SUCH RESTRICTED STOCK UNITS.  THE COMPANY MAY DEFER PAYMENTS OF CASH
OR ISSUANCE OR DELIVERY OF COMMON STOCK UNTIL SUCH REQUIREMENTS ARE SATISFIED. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE PARTICIPANT MAY ELECT TO
TENDER SHARES OF COMMON STOCK (INCLUDING SHARES OF COMMON STOCK ISSUABLE IN
RESPECT OF THE RESTRICTED STOCK UNITS) TO SATISFY, IN WHOLE OR IN PART, THE
AMOUNT REQUIRED TO BE WITHHELD (PROVIDED THAT SUCH AMOUNT SHALL NOT BE IN EXCESS
OF THE MINIMUM AMOUNT REQUIRED TO SATISFY THE STATUTORY WITHHOLDING TAX
OBLIGATIONS).


 


(H)  APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE REGARDLESS OF THE APPLICATION
OF RULES OF CONFLICT OF LAW THAT WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION.


 


(I)  LIMITATION ON RIGHTS; NO RIGHT TO FUTURE GRANTS; EXTRAORDINARY ITEM OF
COMPENSATION.  BY ENTERING INTO THIS AGREEMENT AND ACCEPTING THE RESTRICTED
STOCK UNITS EVIDENCED HEREBY, THE PARTICIPANT ACKNOWLEDGES: (A) THAT THE PLAN IS
DISCRETIONARY IN NATURE AND MAY BE SUSPENDED OR TERMINATED BY THE COMPANY AT ANY
TIME; (B) THAT THE AWARD DOES NOT CREATE ANY CONTRACTUAL OR OTHER RIGHT TO
RECEIVE FUTURE GRANTS OF AWARDS; (C) THAT PARTICIPATION IN THE PLAN IS
VOLUNTARY; (D) THAT THE VALUE OF THE RESTRICTED STOCK UNITS IS NOT PART OF
NORMAL OR EXPECTED COMPENSATION FOR PURPOSES OF CALCULATING ANY SEVERANCE,
RESIGNATION, REDUNDANCY, END OF SERVICE PAYMENTS, BONUSES, LONG-SERVICE AWARDS,
PENSION OR RETIREMENT BENEFITS OR SIMILAR PAYMENTS; AND (E) THAT THE FUTURE
VALUE OF THE COMMON STOCK IS UNKNOWN AND CANNOT BE PREDICTED WITH CERTAINTY.

 

7

--------------------------------------------------------------------------------



 


(J)  EMPLOYEE DATA PRIVACY.  THE PARTICIPANT AUTHORIZES ANY AFFILIATE OF THE
COMPANY THAT EMPLOYS THE PARTICIPANT OR THAT OTHERWISE HAS OR LAWFULLY OBTAINS
PERSONAL DATA RELATING TO THE PARTICIPANT TO DIVULGE OR TRANSFER SUCH PERSONAL
DATA TO THE COMPANY OR TO A THIRD PARTY, IN EACH CASE IN ANY JURISDICTION, IF
AND TO THE EXTENT APPROPRIATE IN CONNECTION WITH THIS AGREEMENT OR THE
ADMINISTRATION OF THE PLAN.


 


(K)  CONSENT TO ELECTRONIC DELIVERY.  BY ENTERING INTO THIS AGREEMENT AND
ACCEPTING THE RESTRICTED STOCK UNITS EVIDENCED HEREBY, THE PARTICIPANT HEREBY
CONSENTS TO THE DELIVERY OF INFORMATION (INCLUDING, WITHOUT LIMITATION,
INFORMATION REQUIRED TO BE DELIVERED TO THE PARTICIPANT PURSUANT TO APPLICABLE
SECURITIES LAWS) REGARDING THE COMPANY AND THE SUBSIDIARIES, THE PLAN, THIS
AGREEMENT AND THE RESTRICTED STOCK UNITS VIA COMPANY WEB SITE OR OTHER
ELECTRONIC DELIVERY.


 


(L)  COMPENSATION RECOVERY POLICY.  WITHOUT LIMITING ANY OTHER PROVISION OF THIS
AGREEMENT, THE RESTRICTED STOCK UNITS GRANTED HEREUNDER SHALL BE SUBJECT TO THE
COMPENSATION RECOVERY POLICY UNDER THE COMPANY’S STANDARDS OF BUSINESS CONDUCT
(AS AMENDED FROM TIME TO TIME, AND INCLUDING ANY SUCCESSOR OR REPLACEMENT POLICY
OR STANDARD) TO THE EXTENT APPLICABLE.


 


(M)  COMPANY RIGHTS.  THE EXISTENCE OF THE RESTRICTED STOCK UNITS DOES NOT
AFFECT IN ANY WAY THE RIGHT OR POWER OF THE COMPANY OR ITS STOCKHOLDERS TO MAKE
OR AUTHORIZE ANY OR ALL ADJUSTMENTS, RECAPITALIZATIONS, REORGANIZATIONS OR OTHER
CHANGES IN THE COMPANY’S CAPITAL STRUCTURE OR ITS BUSINESS, INCLUDING THAT OF
ITS AFFILIATES, OR ANY MERGER OR CONSOLIDATION OF THE COMPANY OR ANY AFFILIATE,
OR ANY ISSUE OF BONDS, DEBENTURES, PREFERRED OR OTHER STOCKS WITH PREFERENCE
AHEAD OF OR CONVERTIBLE INTO, OR OTHERWISE AFFECTING THE COMMON STOCK OR THE
RIGHTS THEREOF, OR THE DISSOLUTION OR LIQUIDATION OF THE COMPANY OR ANY
AFFILIATE, OR ANY SALE OR TRANSFER OF ALL OR ANY PART OF THE COMPANY’S OR ANY
AFFILIATE’S ASSETS OR BUSINESS, OR ANY OTHER CORPORATE ACT OR PROCEEDING,
WHETHER OF A SIMILAR CHARACTER OR OTHERWISE.


 


(N)  SEVERABILITY.  IF A COURT OF COMPETENT JURISDICTION DETERMINES THAT ANY
PORTION OF THIS AGREEMENT IS IN VIOLATION OF ANY STATUTE OR PUBLIC POLICY, THEN
ONLY THE PORTIONS OF THIS AGREEMENT WHICH VIOLATE SUCH STATUTE OR PUBLIC POLICY
SHALL BE STRICKEN, AND ALL PORTIONS OF THIS AGREEMENT WHICH DO NOT VIOLATE ANY
STATUTE OR PUBLIC POLICY SHALL CONTINUE IN FULL FORCE AND EFFECT.   FURTHER, IT
IS THE PARTIES’ INTENT THAT ANY COURT ORDER STRIKING ANY PORTION OF THIS
AGREEMENT SHOULD MODIFY THE TERMS AS NARROWLY AS POSSIBLE TO GIVE AS MUCH EFFECT
AS POSSIBLE TO THE INTENTIONS OF THE PARTIES’ UNDER THIS AGREEMENT.


 


(O)  FURTHER ASSURANCES.  THE PARTICIPANT AGREES TO USE HIS OR HER REASONABLE
AND DILIGENT BEST EFFORTS TO PROCEED PROMPTLY WITH THE TRANSACTIONS CONTEMPLATED
HEREIN, TO FULFILL THE CONDITIONS PRECEDENT FOR THE PARTICIPANT’S BENEFIT OR TO
CAUSE THE SAME TO BE FULFILLED AND TO EXECUTE SUCH FURTHER DOCUMENTS AND OTHER
PAPERS AND PERFORM SUCH FURTHER

 

8

--------------------------------------------------------------------------------



 


ACTS AS MAY BE REASONABLY REQUIRED OR DESIRABLE TO CARRY OUT THE PROVISIONS
HEREOF AND THE TRANSACTIONS CONTEMPLATED HEREIN.


 


(P)  HEADINGS AND CAPTIONS.  THE SECTION AND OTHER HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


(Q)  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the        day of                                                       
(the “Grant Date”).

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

«Name»

 

 

 

 

 

By:

 

 

 

Restricted Stock Units granted hereby:

 

 

 

Vesting Date

 

Percentage Vesting
on such Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------